Citation Nr: 9921934	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to August 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for migraine headaches and continued the 
30 percent evaluation for post-traumatic stress disorder.  In 
a May 1998 rating decision, the RO granted a 50 percent 
evaluation for post-traumatic stress disorder.

It must be noted that in a June 1999 statement from the 
appellant, he filed claims for (1) an increased evaluation 
for post-traumatic stress disorder, (2) an increased 
evaluation for residuals of compression fracture, L5, with 
osteoarthritic involvement, and (3) service connection for 
thyroid disorder as secondary to his service-connected non-
Hodgkin's lymphoma.  The Board notes that the appellant had 
withdrawn his claim for an increased evaluation for post-
traumatic stress disorder in a May 1998 written statement.  
In the June 1999 statement, the appellant raised a new claim 
for an increased evaluation for post-traumatic stress 
disorder.

The above three claims have not been the subject of a rating 
decision, a notice of disagreement, a statement of the case, 
or a substantive appeal and absent such, the Board does not 
have jurisdiction over these issues.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
An application that is not in accord with the statute shall 
not be entertained by the Board.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction of these issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these issues have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.


FINDING OF FACT

Before the Board promulgated a decision on the appellant's 
appeal, it received a written request from him to withdraw 
the claims for service connection for migraine headaches and 
an increased evaluation for post-traumatic stress disorder.


CONCLUSION OF LAW

The appeal is withdrawn.  38 C.F.R. § 20.204 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant may withdraw an appeal.  38 C.F.R. § 20.204(c) 
(1998).  A substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1998).  

In a May 1998 written statement, the appellant stated that he 
wished to withdraw his claim for an increased evaluation for 
post-traumatic stress disorder, as he was satisfied with the 
assignment of a 50 percent evaluation in a May 1998 rating 
decision.  In a June 1999 written statement, the appellant 
stated that he wished to withdraw his claim for service 
connection for migraine headaches.

In this instance, before it rendered a decision on the 
appeal, the Board received a written statement, dated May 
1998, from the appellant stating that he wanted to withdraw 
his claim for an increased evaluation for post-traumatic 
stress disorder.  Additionally, in a written statement, dated 
June 1999, from the appellant stating that he wanted to 
withdraw his claim for service connection for migraine 
headaches.  This is clearly a withdrawal of the claims for an 
increased evaluation for post-traumatic stress disorder and 
service connection for migraine headaches, in writing, by the 
appellant.  Therefore, the substantive appeal is withdrawn as 
to both issues.  The matter will be dismissed, as it no 
longer presents a question within the Board's jurisdiction.  
38 U.S.C.A. § 7104(a) (West 1991).  

The Board is aware that in the June 1999 statement that the 
appellant requested an increased evaluation for post-
traumatic stress disorder.  Because that issue had been 
previously withdrawn by the appellant in a May 1998 written 
statement, it is not now before the Board.



ORDER

The claims for service connection for migraine headaches and 
an increased evaluation for post-traumatic stress disorder 
are dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

